 626DECISIONSOF NATIONALLABOR RELATIONS BOARDTexas,Eastma4.Company,DivisionofEastmanKodakCompany,andCaddoConstructionCompany, Successors to Hychem Constructors,Inc.,and Plumbers,and Steamfitters Local No. 301,United Association of Journeymen and Apprenticesof the Plmhbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO,Petitioner.Case 16-RC-4475April 28, 1969DECISION, ORDER, AND SECOND'DIRECTION OF ELECTIONBY MEMBERSFANNING, JENKINS, AND ZAGORIAWe begin with a statement of the most recentproceduraldevelopmentsand the present posture ofthis case.On January 23, 1968, we issued a Decisionon Review and Directionof Election in this case,'directingan electioninaunitofpipefitters,pipefitterhelpers, and weldersemployed by HychemConstructors, Inc., at the Longview, Texas, plant ofthe Texas Eastman Company. In the Decision, theNational LaborRelationsBoard found that TexasEastmanCompanymaintaineda contract withHudson EngineeringCorporation pursuant to whichHychem,as Hudson's subcontractor,was engaged inperformingconstructionwork at the said Longviewplant.The Board also found, under the factspresented throughout the proceedings, that theTexas Eastman Company was not a joint employerof Hychem's employees.On February 2, 1968, Hychem Constructors, Inc.,and Hudson EngineeringCorporation filed with theRegionalDirector for Region 16 of the NationalLaborRelations BoardaMotion to Dismiss thepetition herein on the groundthat, by letter datedApril20,1967,TexasEastmanCompanyterminated its constructioncontract withHudsonEngineeringCorporation, effective on May 1, 1967,2and that since April 29, 1967, no employee ofHychem Constructors, Inc., or HudsonEngineeringCorporationhas been assignedby either of saidcompaniesto perform any work at the said TexasEastman Company plant at Longview, Texas.' Byletterdated February 5, 1968, counsel for TexasEastman Company confirmed that its constructioncontractwas terminatedafter notice had been servedupon it byHudson EngineeringCorporation onApril 12, 1967. Counsel for Texas Eastman furtheradvised thatCaddoConstructionCompany, awhollyowned subsidiaryofEastmanKodakCompany,has beenformed to undertake the workpreviously performed by Hudson; and that Caddohas hireda substantialnumber of former employeesof Hudson-Hychem.'Hychem Constructors, Inc.,169 NLRB No. 38.'At no pointduring the proceedingson review was the Board eveadvised of the termination of the constructioncontract between TexaEastman Company and Hudson EngineeringCorporation.On February 5, 1968, Texas Eastman Companyfiledwith the Regional Director for Region 16 aMotion to Dismiss the petition as to Texas EastmanCompany, pursuant to the finding in the Board'sDecision on Review and Direction of Election thattheTexasEastman Company was not a jointemployer of the employees in the requested unit.On March 26, 1968, the Board issued a Notice toShow Cause:why Texas Eastman Company, Division ofEastmanKodakCompany,andCaddoConstructionCompany,awhollyownedsubsidiary of Eastman Kodak Company, shouldnotbe substituted as successors to HychemConstructors,Inc.,andHudsonEngineeringCorporation, as the single employer or jointemployers in the unit found appropriate in theBoard'sDecision on Review and Direction ofElection issued on January 23, 1968;' why saidDecision should not be amended accordingly; andwhy Texas Eastman's Motion to Dismiss thepetition should not be denied.'Such substitution would constitute a dismissal of the petition asto Hudson and Hychem.Texas Eastman filed with the Board on April 4,1968, its Response to the Board's Notice to ShowCause, contending that upon termination of theHudson-Hychem contract some Hychem employeesobtainedemploymentwithanothercontractor(Brown and Root) performing construction work forTexas Eastman, while other Hychem employeeswere hired by Caddo Construction Company, awholly owned subsidiary of Texas Eastman whichwasestablishedtocontinuetheconstructionpreviouslyperformedbyHudson-Hychem; thatCaddocannotbefoundasuccessortoHudson-Hychem, in view of the lack of evidence(owing to the failure to conduct a hearing)concerning changes in the construction operation,ownership of the companies, and other factors; thatTexas Eastman, even if found a successor, is entitledto a new hearing on the issue of the appropriateunit;and that such a hearing would reveal anoperation different from that on which the prior unitdeterminationwas based and, hence, require adifferent unit determination.Also on April 4, 1968, the Petitioner filed withthe Board a Statement in Support of Substitution ofTexas Eastman and Caddo as Successor-Employeror Successor-Joint Employers, asserting that CaddoisadmittedlyHychem's successor; that it offeredemployment to all of Hychem's employees; and thattheCaddo operation was identical to that ofHychem previously, the change being a "papertransfer," and Caddo and Texas Eastman appearing'Neither the Request for Review filedby TexasEastman Company onApril 13,1967, nor its Brief in Support of Review filed May 24, 1967,revealed this change To the contrary, Texas Eastman's brief stated that its"Request for Review heretofore filed sufficiently states the facts .. insupport of its position."175 NLRB No. 105 TEXAS EASTMAN COMPANY627.to be joint employers.On May 23, 1968, theBoardordered that therecord "be reopened and that a further hearing beheld for the purpose of resolving the issues raised byTexasEastman'sResponsetoNotice to ShowCause"and remandedthe case to the RegionalDirector for Region 16 for the purpose of suchhearing.-The hearing was held on July 30 and 31, 1968,before Hearing Officer Thomas P. Sheridan. Afterthe hearing was closed, the Regional Director forRegion16 transferred the case to the Board.Thereafter,Texas Eastman Company and CaddoConstruction Company jointly filed a timely brief.Pursuant to the provisions of Section 3(b) of theNational, LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers inconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of theHearingOfficer made at the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed.The Board has considered theentire recordin this casewith respect to the issuesraised by Texas Eastman Company's Response totheNotice to Show Cause,includingthe brief ofTexas Eastman and Caddo, and makes the followingfindingsand conclusions:The Successorship and JointEmployer_QuestionsOur test fordeterminingwhether an employer is asuccessoremployer, iswhether the employingindustryremainsessentiallythesame after atransfer."Under this identity-of-enterprise standard,we conclude that Caddo and Texas Eastman aresuccessors to Hudson-Hychem, relying particularlyon the evidence summarized herein, and the recordas a whole.On April 12, 1967,' Hudson notified TexasEastman by letter that it intended to terminate itscontract under which Hudson's subsidiary, Hychem,performed construction for Texas Eastman. Theletter stated that the effective date of terminationwould occur in 90 days. On April 18, Hychemposted a notice to all its employees which advisedthem of Hudson's letter to Texas Eastman, and thatTexas Eastman had "accepted." On April 20, TexasEastman wrote Hudson, acknowledging receipt ofthe April 12 letter, and changing the effective dateof termination from July 12 to May 1. Also onApril 20, Caddo was incorporated as a whollyowned subsidiary of Texas Eastman. On the samedate,Caddomailed a letter toall former Hychememployees, with employment applications enclosed.'ValleydalePackers,Inc.,162NLRB 1486, 1490.See alsoWestSuburbanTransitLines,Inc.,158NLRB794, 797;Perma VinylCorporation,164 NLRB No. 119,pages 4-5, enfd.sub nom.U. S. Pipeand Foundry Co. v. N.L.R.B.,397 F.2d 554 (C.A. 5, 1968);PargamentFidler, Inc,173NLRB No. 102.The letters offered each addressee employment withCaddo, and also said, in part:The contract between Texas Eastman Companyand Hudson Engineering Corporation will end onMay 1, 1967. The work at Texas Eastman's plantwhich was formerly contracted to Hychem will becarried on by Caddo Construction Company ....The letter also instructed those interested in workingforCaddo to report on April 24, with theircompleted applications, to a Caddo representative attheNorth Gate clock station on the property ofTexasEastman'splant.TheHychem-Caddoapplicants reported as instructed, and the Caddorepresentatives accepted the applications. On April25, representatives of Texas Eastman's IndustrialRelationsDepartment beganmeetingwith theapplicants in groups of 20. These representatives,includingTexas Eastman's Director of IndustrialRelations, explained to the applicants "that theywere being offered employment with [Caddo, andtold] a little bit of the philosophy of what we hopedtodo in the construction business at the TexasEastmanPlantsite."TheTexasEastmanrepresentativesalsoexplainedCaddo'swagestructure and job classifications; distributed copiesof a statement of Caddo's personnel policies andemployee benefits program;' and discussed Caddo'semployee benefits program in detail. Afterward,TexasEastmanrepresentativesindividuallyinterviewed,and then hired, those interested inworking for Caddo. The new hires were instructedto report for work May 1. Texas Eastman andCaddo witnesses conceded that, as noted above, theofferof employment was made to all Hychememployees; that all accepted; and that all theHychem supervisors likewise were offered, andaccepted, jobs with Caddo. No one else was hired byCaddo at that time.On May 1, Texas Eastman and Caddo executed aconstruction contract.' Pursuant to this agreement,Caddo resumed construction of the same project'All dateshereinrefer to 1967, exceptwhere otherwise indicated`Concerning wagepolicy,this statement said,in relevant part "It is ourintentionto- (1) Paywages equal to or above those paid in the area forsimilar work performed under comparable conditions of employment andrequiring like responsibility,experience,effortand skill. . (2) giveconsideration to fairness between the rates paid for various classes of workbetween work groups."'Under the terms of this contracttCaddowill do such structural,mechanical,electrical,instrumentation,piping above and underground,buildings and other related constructionwork including repair,replacement andmaintenance asmay beauthorized by Eastmanfromtime to time on its plant site nearLongview,Texas.2.All authorizationsfor work underthis contract will be in writing byEastman furnishing to Caddo in each case the necessary detail drawings,specifications,locationplan and other instruction as prepared byEastmanor by otherengineering contractors doing work in Eastman'sbehalf. Caddo will be advised of Eastman's schedules for completions ofthe work,subject,however,to any changes in such schedules as may bedictatedby Caddo's work force.nssrs8.This contract constitutes the entire agreement between the parties forthe construction work herein stated and supersedes all prior agreements,written and oral, relating thereto.srssn 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously being built by Hudson-Hychem.x Caddo'soffices on the Texas Eastman property are thosewhich were formerly occupied by Hychem. FrankTraylor, formerly Hychem's office manager, and itssupervisor of the toolroom and the field clerk, wasemployed in the same capacities by Caddo. Hebrought his whole staff with him to Caddo.On the basis of the foregoing and the record as awhole, we are satisfied that Texas Eastman andCaddo are Hudson-Hychem's successors under theidentity-of-enterprise testmentioned above. Thus,Caddo was created, and entered a constructioncontractwith,Texas Eastman the very day theHudson-Hychem contract was terminated. Caddosolicited,interviewed,andhiredallHychememployees. It hired no one else. This Caddo workforce performed the same work,' on the identicalproject,attheprecise location, for the same"customer," as they had previously done underHychem. And the performance of this essentiallyidentical enterprise was virtually uninterrupted bythe mere transfer of employees.Our conclusion that Texas Eastman and Caddoare successors to Hudson-Hychem is not affected bythe fact that Caddo's hourly employees were paid ata slightly higher scale than they had earned atHychem, or because after the transfer, they workedunder modified personnel policies; for nothing in therecord persuades us that these factors in any wayaltered the identity of the enterprise.Similarly, it is true that Texas Eastman owned noHudson-Hychem stock; that there were no corporateofficers common to both companies; that neitherTexas Eastman nor Caddo purchased any assetsfrom Hudson-Hychem, or assumed any contract orother obligations of the latter; that neither made anyagreementwithHudson-Hychem to employ anyHudson-Hychem personnel; that Hudson is still inbusiness although Hychem is no longer an operatingcompany; that Caddo had no relationship ordealings of any kind with Hudson-Hychem; and thatTexasEastmanmadenopaymenttoHudson-Hychem as a result of the contracttermination,except the settlement of accounts.These facts, however, are not controlling - eithersingly or collectively- since it is not the form ofthe transfer which controls but, as stated above,whether the employing industry remained essentiallythe same." Here, it did. There has been "no changeinany essential attribute of the employmentrelationship."" For this reason, a question affectingcommerce still exists concerning the representationof Caddo's employees.We shall, therefore, herein'George Prendergast,Jr., assistant secretaryof TexasEastman and alsoassistant secretary of Caddo,estimatedat thehearingthat the cost of theamount of construction remaining to be performedbeyond May 1, whenthe contract with Hudson was terminated and thatwithCaddo wasexecuted,was "approximately a million and six hundred thousand dollars,in round dollars";and that the continuationof thatconstruction was stillbeing performedby Caddo.'Not only did the work force continue to perform plant construction, butindividualemployeeshad substantially identicalassignments.Seediscussion of the unit question,infra.amend the Decision on Review and Direction ofElection to reflect the successorship, by substitutingTexas Eastman Company, Division of EastmanKodak, and Caddo Construction Company forHychem Constructors, Inc.' 2Our Order shall name not only Caddo, but alsoTexas Eastman, as successors to Hychem, becausethe parent and its subsidiary exert joint control overCaddo employees and are, hence, joint employers.Thus, as already stated, Texas Eastman officialsadministered the hiring of the ex-Hychem employeesforCaddo, explaining to them wage rates, jobclassifications,company policies and benefits;"Caddo's offices are located on the property of theTexasEastman plant at Longview; and TexasEastman assigns work to Caddo, and polices theperformance of the work.14 In addition, the TexasEastman IndustrialRelationsDepartment holdstraining classes for Caddo supervisors, and has vetopower over the discipline of Caddo employees;Caddo's employee seniority policies are determinedby Texas Eastman; Caddo does work for no oneotherthanTexasEastman;EastmanKodakCompany, of which Texas Eastman is - a division,owns all the Caddo stock; the Board of Directors ofCaddo are all Texas Eastman employees; and all ofCaddo's officers are employees of Eastman Kodakor one of its subdivisions.' SThe Unit QuestionIn our January 23, 1968, Decision and Directionof Election in this case, we found appropriate a unitcomposed of:Allpipefitters,pipefitterhelpers,and weldersemployed by Hychem Constructors, Inc., at theLongview,Texas,plantofTexasEastmanCompany,aDivisionofEastmanKodakCompany, excluding office clerical employees,professionalemployees,allotheremployees,watchmen, guards, and supervisors as defined inthe Act.'°Valleydale Packers, Inc., supra"AllanW Fleming,Inc,91NLRB 612, 614,Barker Automation, Inc,132NLRB 794, 796. See alsoWackenhut Corporation v. InternationalUnion, United Plant Guard Workers of America,332 F.2d 954, 958 (C.A9);United Steelworkers of America v Reliance Universal Incof Ohio,335 F.2d 891, 894 (C A.3),Monroe Sander Corporation vLivingston,377 F 2d 6, 11-12 (C A 2)"SeetheFlemingandBarkercases,supra,fn.11Cf.ValleydalePackers, Inc, supra(successor assumes duty to bargain), andPerma VinylCorporation,supra(successor bound, under circumstances,to remedyunfair labor practices)."Texas Eastman'sDirector of Industrial Relations testified that thesepolicieswere "essentially the same" as those established for anotherEastman Kodak subsidiary several years ago"Based on the quoted material in fn.7, supra,and the record as awhole."Even if Texas Eastman and Caddo were not successors to Hychem, wewould in any event substitute them as the Employer-in-interest,becausethey received notice ofthis proceeding, appeared,and litigated the issues,and the record supports their joint employer capacity.They cannot,therefore,be prejudiced by such substitution.SeeNew Laxton CoalCompany,134 NLRB 927; cf.John Davis Enterprises,104 NLRB 584,586, fn. 3. TEXAS EASTMAN COMPANY629Thisdeterminationwas based on the lack ofbargaininghistory, the absence of any other labororganization seeking to represent these employeeson any other basis, and the fact that the pipefitters,pipefitter helpers and welders were found to be a"readily identifiable and homogeneous grouping ofconstruction tradesmen with a community of interestseparate and apart from other employees." The lastfinding, in turn, was based particularly on thefollowing considerations: The separate organizationof the pipefitting department under its ownsupervision; the high wages of the pipefitters andwelders; their on-the-job training; the special skillsrequired for their work; the fact that they spentmore than one-half their time in pipefitting duties(including the great majority of the most difficultpipefittingassignmentsand all pipe welding); andthe fact that other skilled groups spent significantlyless than half their time in pipefitting work (usuallyin the lower skilled pipefittingassignmentsand this,frequently, in abnormal circumstances).Texas Eastman and Caddo now contend that theabove-describedunit isnot appropriate. Instead,they urge, the only unit now appropriate is "allhourly paid employees performing work for Caddoat Texas Eastman's plant in Longview, Texas." Toestablish this claim, they recite: (1) Caddo has noformal or systematic apprenticeship program; (2)Caddo, for the purpose of maintaining a stable workforce, effects substantial interchange of employeesand duties across traditional or formal craft lines;(3)Caddo groups all employees into four jobclassifications, eachwith a different hourly wagerate,''and each encompassing employees of whatwere, under Hychem, the several crafts; (4) Caddohas no department of pipefitters, or any otherdepartment based on a primary skill, separatelyorganized as such; and (5) Caddo has no generalforemen supervising all employees of a particularprimary skill.We think this unit contention, and theasserted bases on which it rests, are without merit.We have examined the record as a whole, and find itdeficient in evidence that, as compared with thesituationunder Hychem, any appreciable change hasoccurred in either the day-to-day work performed bythe employees petitioned for, or in the proportion ofpipefitters'work they do." Indeed, the contraryappears- that the nature and quantity of theirwork is substantially identical to that which theyperformed under Hychem; and the same is true ofthe other employees. In this context, we think twofactors relied on by the Employers - the fouremployee classifications, and the crew organization- are too tenuous a basis for a different unitdetermination; for the first is a renaming of jobsonly,whilethelatteraffectsmerelywhereemployees report for work, not what they do.Similarly, we are not persuaded that the lack of anygeneral foreman supervising all employees of aparticular primary skill- a lack described in theEmployer's brief - represents more than an illusorychange.18In sum,we find that the factors relied on in ouroriginalunit determination for Hychem employees,remain substantially unchanged.19 For this reason wefind that unit still appropriate.20ORDERItisherebyorderedthattheunitfoundappropriate herein be, and it hereby is, amended byinsertingbefore the word "Hychem" the words"Texas Eastman Company, Division of EastmanKodakCompany,andCaddoConstructionCompany, successors to."[SecondDirectionofElection='omitted frompublication.]"These are general construction mechanic($4.25); construction mechanic($3.75);mechanic helper($2.25);and laborer($2.00 and $1.95).Theserates were made effectiveMay 1, 1967, andwere subsequently increased."We based this finding primarily on the testimonyofCaddo'sconstruction superintendent,Wilson, taken as a whole. Wilson held thesame position at Hychem,and is the only witness whotestifiedat both thelast and the presenthearing.Frequently he comparedthe Caddooperationwith that of Hychem. See, e.g., fn. 19,infra.Our finding in this regard is notswayed bycertain evidence whichappears to indicate that,in some instances,pipefitters or other employeesof a particular craft might work under a foreman of a different craft; forthe record is silent as to the scope and natureof thesupervision- e.g., astowhether these foremen are competent to pass onthe quality of the(pipefitters')work,or whetherthe foremen in fact direct their performanceof it,or evaluate the work."Thus,Wilsontestifiedthat specific crew foremen supervise crews whosecraftlines are essentially preserved."When, on cross-examination, Wilson was asked squarely to describewhat changes Caddo implemented,afterMay 1, in theway itperformedthe workformerlydoneby Hychem,he could identifyonly two:(1) greaterattention is paid,under Caddo's operation, to safety rules and plantsafety;and (2)Caddo uses the personnel to perform slightly more maintenancework which, he estimated, now consumes about 10 percent of the time ofCaddo employees."Texas Eastmanand Caddoclaim that a unit determination hereinbased on any evidence from the record in this case except that adduced atthe present hearing, denies themproceduraldue process of law.We thinkthere is no merit to this contention,for their own principal witness,Wilson, admitted that the operationunder Caddo,and the duties of itsemployees,were not substantiallydifferentfrom the situation whichpreviously existed under Hychem.See, e.g., fn. 19.Accordingly, theconsiderationson whichwe based our original unit determination aredispositive now; and from this follows the same unit determination. SeeNew Laxton Coal Company,supra."An election eligibility list, containing the names and addresses of all theeligible voters,must be filedby the Employerswith the Regional DirectorforRegion16 within 7days after the date of this Decision, Order, andSecond Directionof Election.The Regional Director shall make the listavailable to all parties to the election.No extension of time to file this listshallbe granted by the Regional Director except in extraordinarycircumstances.Failure to complywiththis requirement shall be groundsfor setting aside the election whenever proper objections are filed.ExcelsiorUnderwear Inc.,156 NLRB 1236.